Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Applicant Remarks filed March 8, 2021, with respect to claims 1-30 have been fully considered and are persuasive in part.  The previous 102 and 103 rejections have been withdrawn. 
Applicant argues with respect to claims 1-16 and 24-28 that the previously cited prior art fail to teach the newly added limitation of transmitting an aggregated random access request via an aggregated PRACH occasion that comprises two or more PRACH occasions of the plurality of PRACH occasions.  
In light of Applicant amendment, an additional prior art search has been performed, and the results are utilized in the rejection that follows.
Applicant argues with respect to claims 17-23, 29 and 30 that the combination of the previously cited prior art fail to teach “selecting two or more PRACH occasions of the second subset of PRACH occasions for transmission of the CE random access request.”  
After reviewing the previously cited prior art, Examiner withdraws the previous rejection w/r to claims 17-23, 29 and 30.  However, an additional prior art search has been performed.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-16 and 24-28 are rejected under 35 U.S.C. 103 as being unpatentable over DA Silva et al (US PGPUB 20200329503) in view of Blankenship et al (US PGPUB 20180160448.)

Regarding claim 1 and 24, DA Silva et al a wireless communication at a user equipment (UE), comprising:
a processor (see Fig. 9),
(sea Fig. 9); and instructions stored in the memory and executable by the processor (see Fig. 9, para: 0073, 0200, 0214, software, memory and processor utilized together for executing functions) to cause the apparatus to:
receive, from a base station, physical random access channel (PRACH) configuration information that indicates a plurality of PRACH occasions available for aggregation of random access requests (see para: 0111,0116, BS transmits PRACH configuration of sequence times associated with request group/aggregated request.)
Although DA Silva et al fail to teach transmitting an aggregated random access request via an aggregated PRACH occasion that comprises two or more PRACH occasions of the plurality of PRACH occasions, Blankenship et al teaches transmission based on number of random access message/attempts/request repetitions which utilize PRACH repetitions/occurrences (see abstract, Figures 5 and 6, para: 0008, 0013, 0088, 0134.)
	Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing dates to implement transmitting an aggregated random access request via an aggregated PRACH occasion that comprises two or more PRACH occasions of the plurality of PRACH occasions as taught by Blankenship et al with the teachings of DA Silva et al for the purpose of further managing resources in a random access communication environment.



Regarding claim 2, DA Silva et al disclose measuring a signal strength of a signal received from the base station; and
selecting the aggregated random access request for transmission based at least in part on the signal strength being below a threshold value (see para: 0046, 6064, 0226, and signal strength w/r to interference and noise ratio.)

Regarding claim 3, DA Silva et al disclose wherein the signal strength is a reference signal received power (RSRP) measurement (see para: 0646 and 6050, RSRP with SINIR measurement.)

Regarding claim 4, DA Silva et al disclose wherein the RSRP measurement is measured from a synchronization signal block (SSR) transmitted by the base station (see Fig. 1A para: 0046, 0047, 0049, RSRP from SSB signal block.)

Regarding claim 5, DA Silva et al disclose wherein the plurality of PRACH occasions that are available for aggregation of random access requests comprise contiguous PRACH occasions (see para: 0097, 0112, 0163, many RACH/PRACH, occasions associated with RAR.)

Regarding claim 6, DA Silva et al disclose wherein the plurality of PRACH occasions that are available for aggregation of random access requests comprise non-contiguous PRACH occasions (see para: 0111,0152, PRACH occasions available.)

Regarding claim 7, DA Silva et al disclose wherein the PRACH configuration information further includes PRACH format information, and wherein a first PRACH occasion of the plurality of PRACH occasions has a first PRACH format, and a second PRACH occasion of the plurality of PRACH occasions has a second PRACH format (see para: 9100, 0116, 6111, PRACH occasion is transmitted using PRACH format.)

Regarding claim 8, DA Silva et al disclose wherein the PRACH configuration information further indicates a set of available random access preambles, and wherein a first subset of the set of available random access preambles are available for aggregated random access requests and a second subset of the set of available random access preambles are available for non-aggregated random access requests, the first subset being non-overlapping with the second subset (see para: 0118, 6918, 0120, multiple subsets of available preambles associated with sets of random access requests.)

Regarding claim 9, DA Silva et al disclose wherein a first subset of the plurality of PRACH occasions are available for transmission of aggregated random access requests, and a second subset of the plurality of PRACH occasions are available for transmission of non-aggregated random access requests, the first subset being non-overlapping with the second subset (see para; 00129, 0152, multiple subsets of PRACH occasions are available for communication of random access requests.)

Regarding claim 10, DA Silva et al disclose wherein a first subset of the plurality of PRACH occasions are available for transmission of aggregated random access requests, and a second subset of the plurality of PRACH occasions are available for transmission of non-aggregated random access requests, the first subset at least partially overlapping with the second subset (see para: 0038, 0048, 0084, 0097, many subset of PRACH occasions.)

Regarding claim 11, DA Silva et al disclose wherein the receiving further comprises: receiving a remaining minimum system information (RMSI) transmission from the base station that includes the PRACH configuration information (see para; 0153, RMS! include PRACH.)

Regarding claim 12, DA Silva et al disclose wherein the two or more PRACH occasions for transmission of the aggregated random access request map to a same synchronization signal block (SSB) (see para; 0040, 0094, 0111 & 0116.)

Regarding claim 13, DA Silva et al disclose, wherein the two or more PRACH occasions for transmission of the aggregated random access request span two or more PRACH configuration periods (sea para: 0094, 0097, multiple PRACH/RACH occasions request over different PRACH resource configuration.)

Regarding claim 14, DA Silva et al disclose wherein the aggregated random access request comprises a random access preamble that spans each of the two or more PRACH occasions (see para: 0097, preamble spans over multiple RACH/PRACH.)

Regarding claim 15, DA Silva et al disclose wherein a subset of the plurality of PRACH occasions have a first subcarrier spacing (SGS) that is smaller than a second SCS of other of the plurality of PRACH occasions (see para: 0097, 0108, multiple RACH/PRACH occasions w/r SCS where first SCS is smaller than second SCS.)

Regarding claim 16, DA Silva et al disclose wherein the first SCS provides a longer symbol duration relative to the second SCS (para: 0128		

Regarding claim 25, DA Silva et al disclose wherein the instructions are further executable by the processor to cause the apparatus to:
measure a signal strength of a signal received from the base station (see para: 0046 and 0050, RSRP with SIHR measurement); and
select the aggregated random access request for transmission based at least in part on the signal strength being below a threshold value (see para: 0226, S1NR below absolute threshold.)



Regarding claim 26, DA Silva et al disclose wherein the PRACH configuration information further includes PRACH format information, and wherein a first PRACH occasion of the plurality of PRACH occasions has a first PRACH format, and a second PRACH occasion of the plurality of PRACH occasions has a second PRACH format (see para: 0106, 6110, 0111, PRACH occasion is transmitted using PRACH
format.)

Regarding claim 27, The apparatus of claim 24, wherein the PRACH configuration information further indicates a set of available random access preambles, and wherein a first subset of the set of available random access preambles are available for aggregated random access requests and a second subset of the set of available random access preambles are available for non-aggregated random access requests, the first subset being non-overlapping with the second subset (see para: 60129, 6152, multiple subsets of PRACH occasions are available for communication of random access requests.)

Regarding claim 28, The apparatus of claim 24, wherein the two or more PRACH occasions for transmission of the aggregated random access request span two or more PRACH configuration periods {see para: 0094, 0097, multiple PRACH/RACH occasions request over different PRACH resource configuration.)


Allowable Subject Matter
10.	Claims 17-23 and 29-30 are allowed over prior art.
11.	The following is a statement of reasons for the indication of allowable subject matter:  The prior art fail to teach the particular limitation in combination with all the other limitations of the claim with respect to claim 17 and 29, “selecting two or more PRACH occasions of the second subset of PRACH occasions for transmission of the CE random access request.”  
	The dependent claims that depend on claim 17 and 29 are allowed as well.


Conclusion
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prenell P. Jones whose telephone number is 571 -272-3180. The examiner can normally be reached on 9:00-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Hassan Phillips can be reached on 571 -272-3904. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Prenell P. Jones
/Prenell P Jones/
571-272-3180
Examiner, Art Unit 2467 
March 19, 2021

/HASSAN A PHILLIPS/Supervisory Patent Examiner, Art Unit 2467